                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

          John Anthony Hill,           )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:18-cv-00294-FDW
                                       )
                 vs.                   )
                                       )
           Derrick Palmer              )
           Randy Wiggins               )
           Mark Patterson              )
           Jeremy Bresch,              )
             Defendants.               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 26, 2019 Order.

                                               February 26, 2019
